EXHIBIT 10.1 EQUITY LINE OF CREDIT AGREEMENT THIS EQUITY LINE OF CREDIT AGREEMENT dated as of the 12th day of June 2001, (the "Agreement") between CORNELL CAPITAL PARTNERS, L.P., a Delaware limited partnership and DUTCHESS PRIVATE EQUITIES FUND, L.P. (the "Investors") a Delaware limited partnership and MEDIX RESOURCES INC., a corporation organized and existing under the laws of the State of Colorado (the "Company"). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Investors, from time to time as provided herein, and the Investors shall purchase up to Ten Million ($10,000,000) Dollars of the Company's common stock, par value $0.001 per share (the "Common Stock"), for a total purchase price of Ten Million ($10,000,000) Dollars; and WHEREAS, such investments will be made in reliance upon the provisions of Regulation D ("Regulation D") of the Securities Act of 1933, as amended, and the regulations promulgated there under (the "Securities Act"), and or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments to be made hereunder; and WHEREAS, the Cornell Capital Partners, L.P. business affairs are managed by Yorkville Advisors Management, LLC, a Delaware Corporation. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I Certain Definitions Section 1.1 "Advance" shall mean the portion of the Commitment Amount requested by the Company in the Advance Notice. Section 1.2 "Advance Date" shall mean the date Butler Gonzalez LLP/First Union Escrow Account is in receipt of the funds from the Investors and Butler Gonzalez LLP, as the Investors Counsel, is in possession of free trading shares from the Company and therefore an Advance by the Investors to the Company can be made and Butler Gonzalez LLP can release the free trading shares to the Investors. No Advance Date shall be later than ten (10) Trading Days after an Advance Notice Date. Section 1.3 "Advance Notice" shall mean a written notice to the Investors setting forth the Advance amount that the Company requests from the Investors and the Advance Date. Section 1.4 "Advance Notice Date" shall mean each date the Company delivers to the Investors an Advance Notice requiring the Investors to advance funds to the Company, subject to the terms of this Agreement. No Advance Notice Date shall be less thirteen (13) Trading Days after the prior Advance Notice Date. Section 1.5 "Bid Price" shall mean, on any date, the closing bid price (as reported by Bloomberg L.P.) of the Common Stock on the Principal Market or if the Common Stock is not traded on a Principal Market, the highest reported bid price for the Common Stock, as furnished by the National Association of Securities Dealers, Inc. Section 1.6 "Closing" shall mean one of the closings of a purchase and sale of Common Stock pursuant to Section 2.1. Section 1.7 "Commitment Amount" shall mean the aggregate amount of up to Ten Million Dollars ($10,000,000) which the Investors have agreed to provide to the Company in order to purchase the Company's Common Stock pursuant to the terms and conditions of this Agreement. Section 1.8 "Commitment Period" shall mean the period commencing on the earlier to occur of (i) the Effective Date, or (ii) such earlier date as the Company and the Investors may mutually agree in writing, and expiring on the earliest to occur of (x) the date on which the Investors shall have made payment of Advances pursuant to this Agreement in the aggregate amount of up to Ten Million Dollars ($10,000,000), (y) the date this Agreement is terminated pursuant to Section 2.6, or (z) the date occurring twenty four (24) months from the date hereof. Section 1.10 "Common Stock" shall mean the Company's common stock, par value $0.001 per share. Section 1.11 "Condition Satisfaction Date" shall have the meaning set forth in Section 7.2. Section 1.12 "Damages" shall mean any loss, claim, damage, liability, costs and expenses (including, without limitation, reasonable attorney's fees and disbursements and costs and expenses of expert witnesses and investigation). Section 1.13 "Effective Date" shall mean the date on which the SEC first declares effective a Registration Statement registering the resale of the Registrable Securities as set forth in Section 7.2(a). Section 1.14 "Escrow Agreement" shall mean the escrow agreement among the Company, First Union National Bank and the Investors dated the date hereof. Section 1.15 "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated there under. Section 1.16 "Material Adverse Effect" shall mean any condition, circumstance, or situation that would prohibit or otherwise materially interfere with the ability of the Company to enter into and perform any of its obligations under this Agreement or the Registration Rights Agreement in any material respect. Section 1.17 "Market Price" shall mean the average of the three (3) lowest daily Volume Weighted Average Prices of the Common Stock during the Pricing Period . Section 1.18 "Maximum Advance Amount" shall be equal to one hundred and seventy five percent (175%) of the average daily volume of the Company's Common Stock over the forty (40) Trading Days prior to the Advance Notice Date multiplied by the Purchase Price. Section 1.19 "NASD" shall mean the National Association of Securities Dealers, Inc. Section 1.20 "Person" shall mean an individual, a corporation, a partnership, an association, a trust or other entity or organization, including a government or political subdivision or an agency or instrumentality thereof. Section 1.22 "Pricing Period" shall mean the twenty two (22) Trading Day period, beginning twenty two days(22) Trading Days before the relevant Advance Notice Date and ending on the Trading Day prior to the relevant Advance Notice Date. Section 1.23 "Principal Market" shall mean the Nasdaq National Market, the Nasdaq SmallCap Market, the American Stock Exchange or the New York Stock Exchange, whichever is at the time the principal trading exchange or market for the Common Stock. Section 1.24 "Purchase Price" shall be set at ninety one percent (91%) of the Market Price during the Pricing Period Section 1.25 "Registrable Securities" shall mean the shares of Common Stock (i) in respect of which the Registration Statement has not been declared effective by the SEC, (ii) which have not been sold under circumstances meeting all of the applicable conditions of Rule 144 (or any similar provision then in force) under the Securities Act ("Rule 144") or (iii) which have not been otherwise transferred to a holder who may trade such shares without restriction under the Securities Act, and the Company has delivered a new certificate or other evidence of ownership for such securities not bearing a restrictive legend. Section 1.26 "Registration Rights Agreement" shall mean the Registration Rights Agreement dated the date hereof, regarding the filing of the Registration Statement for the resale of the Registrable Securities, entered into between the Company and the Investors. Section 1.27 "Registration Statement" shall mean a registration statement on Form S-1, Form S-2, or Form S-3 (if use of such form is then available to the Company pursuant to the rules of the SEC andif not, on such other form promulgated by the SEC for which the Company then qualifies and which counsel for the Company shall deem appropriate, and which form shall be available for the resale of the Registrable Securities to be registered there under in accordance with the provisions of this Agreement and the Registration Rights Agreement, and in accordance with the intended method of distribution of such securities), for the registration of the resale by the Investors of the Registrable Securities under the Securities Act. Section 1.28 "Regulation D" shall have the meaning set forth in the recitals of this Agreement. Section 1.29 "SEC" shall mean the Securities and Exchange Commission. Section 1.30 "Securities Act" shall have the meaning set forth in the recitals of this Agreement. Section 1.31 "SEC Documents" shall mean Annual Reports on Form 10-K or 10-KSB, Quarterly Reports on Form 10-Q or 10-QSB, Current Reports on Form 8-K and Proxy Statements of the Company as supplemented to the date hereof, filed by the Company for a period of at least twelve (12) months immediately preceding the date hereof or the Advance Date, as the case may be, until such time as the Company no longer has an obligation to maintain the effectiveness of a Registration Statement as set forth in the Registration Rights Agreement. Section 1.32 "Trading Day" shall mean any day during which the New York Stock Exchange shall be open for business. Section 1.33 "Volume Weighted Average Price" shall mean the volume weighted average price of the Company's Common Stock as reported by Bloomberg L.P. on the AQR Function. ARTICLE II Advances Section 2.1 Investments. (a) Advances. Upon the terms and conditions set forth herein (including without limitation the provisions of Article VII hereof), on any Advance Notice Date the Company may request an Advance by the Investors by the delivery of an Advance Notice.
